DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 6/15/2022 is acknowledged.
Status of Application, Amendments, And/Or Claims
Claims 1-20 are pending.
Claims 7-20 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III).
Claims 1-6 are under examination.
Information Disclosure Statement
The Information Disclosure Statement 2/22/2021 has been considered. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see pg. 8, line4). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title recites “SECRETED aP2 AND METHODS OF INHIBITING SAME”. The following title, for example, is suggested: A method of reducing blood glucose levels….
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 11,014,979. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating or attenuating hyperglycemia comprising administering monoclonal antibody are taught in claims 1 and 4 of U.S. Patent No. 11,014,979.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,882,901. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of treating diabetes comprising administering aP2-specific antibody that binds to aP2 and results in blood glucose levels and production blood glucose, wherein the antibody is monoclonal antibody or wherein an antibody is polyclonal antibody are taught in claims 1-4.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,882,901 in view of Liu et al. (US Pub. No. 2005/0147588. Claims 1-4 of US Pat. 10,882,901 are drawn to because a method of treating diabetes comprising administering aP2-specific antibody that binds to aP2 and results in blood glucose levels and production blood glucose, wherein the antibody is monoclonal antibody or wherein an antibody is polyclonal antibody. However, the claims of US Pat. 10,882,901 are not drawn to the human subject having BMI of between 25 and 29.9 or greater than 30.
Liu et al teach methods to promote weight loss and prevent weight gain because weight gain results in risks of developing or already suffering  from conditions caused by or exacerbated by excess body weight, such as diabetes (abstract). They teach that more than half of US adults are overweight (BMI) between 25 and 30 and nearly one-quarter of US adults are considered obese, BMI equal or greater than 30. Because obesity is risk factor and majority of obese subjects are at risk or already suffering from diabetes, it would have been obvious to one skill in the art to diagnose and treat them for blood glucose reduction by administering aP2-specific antibody that binds to aP2 and results in blood glucose levels as taught by  U.S. Patent No. 10,882,901. Additionally, one would have been motivated to do so because Liu et al teach that obesity is a risk factor for already suffering subjects with diabetes and therefore, a subject with hyperglycemia and having BMI between 25 and 29.9 or >30 would be treated by administering aP2-specific antibody that binds to aP2 as taught by US Pat. No. 10,882,901. Further, one would have a reasonable success in including subject with BMI  between 25 and 29.9 and >30 for the treatment with aP2-specific antibody that binds to aP2 because such treatment would alleviate diabetes and hyperglycemia.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646